222 F.2d 305
95 U.S.App.D.C. 365
UNITED STATES of America, Appellant,v.SAVIOUR SIDOTTI, Appellee.
No. 12090.
United States Court of Appeals, District of Columbia Circuit.
Argued Feb. 25, 1955.Decided March 3, 1955.

Mr. Carl W. Belcher, Asst. U.S. Atty., with whom Mr. Leo A. Rover, U.S. Atty., and Messrs. Lewis Carroll and Rufus E. Stetson, Jr., Asst. U.S. Attys., were on the brief, for appellant.
Mr. Richard R. Atkinson, Washington, D.C., was on the brief for appellee.
Before PRETTYMAN, WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is an appeal by the United States from a small judgment against it in a tort action arising from an automobile collision.  We find no error in the judgment of the District Court and no merit in the appeal.


2
Affirmed.